Citation Nr: 1613805	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  10-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for squamous carcinoma of the tongue and right neck.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to November 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Board remanded the Veteran's claim in February 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


FINDING OF FACT

The Veteran's squamous carcinoma of the tongue and right neck is related to his active service.


CONCLUSION OF LAW

The Veteran's squamous carcinoma of the tongue and right neck was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to service connection, VA's fulfillment of its duties to notify and assist do not need to be addressed at this time.

Legal Criteria
      
Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2015).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Analysis

The evidence indicated that the Veteran had a diagnosis of squamous carcinoma of the tongue and right neck during the appeal period.  See, e.g., November 2007 Dr. D.P. Private Medical Record (referencing the Veteran being diagnosed with squamous cell carcinoma of the base of the tongue and right neck in August 2007).  The crucial inquiry is whether there is a nexus between the squamous carcinoma of the tongue and right neck and his active service, to include presumed herbicide exposure.

The Board notes that VA regulations provide that certain diseases associated with in-service herbicide exposure may be presumed service connected.  See 38 C.F.R. §§ 3.307, 3.309(e) (2015).  Respiratory cancers, defined as cancer of the lung, bronchus, larynx or trachea, are included as presumptive conditions.  The Veteran's cancer was of the tongue and neck and therefore does not appear to qualify as a respiratory cancer within the meaning of VA regulations allowing presumptive service connection.  In any event, while the Veteran's squamous carcinoma of the tongue and right neck does not appear to be eligible for presumptive service connection, the Veteran is not precluded from establishing service connection with proof of direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (stating that "[t]he availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange"); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In this case, three medical opinions addressed the issue of whether there is a nexus between the Veteran's squamous carcinoma of the tongue and right neck and his active service, to include presumed herbicide exposure.

A Veterans Health Administration (VHA) opinion was obtained in December 2013 at the request of the Board.  This opinion stated that there was "[i]nadequate/insufficient evidence to determine whether an association exists" between the Veteran's squamous carcinoma of the tongue and right neck and his presumed in-service herbicide exposure.  The medical professional cited to, and included with his opinion, information from the National Academy of Sciences (NAS) addressing the link between herbicide exposure and various cancers.  The information cited to and included, which appeared to essentially be a summary of a 2011 study from the NAS, stated that there was inadequate/insufficient evidence to determine whether an association exists between herbicide exposure and mouth, throat and sinus cancers.  See also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47924-01 (Aug. 10, 2012).  In February 2014, the Board, essentially, found the VHA opinion to be inadequate because no rationale was included with the provided opinion.

The Board remanded the Veteran's claim in February 2014 to, in part, afford the Veteran a VA examination and obtain an opinion addressing direct service connection, which was obtained in March 2014.  The examiner noted review of the claims file and noted a diagnosis of oropharynx squamous cell carcinoma dating to August 2007.  The examination report noted that evidence of record indicated that the Veteran had a 10 pack year smoking history with cessation in 1974.  The examiner provided a positive opinion as to direct service connection.  The accompanying rationale stated that "[a]lthough there is no direct link between squamous cell carcinoma and Agent Orange, there is much literature with regards to major risk factors for development of squamous cell carcinoma."  The rationale further referenced the two most common causes of squamous cell cancer and ruled one out (UV light exposure) as a risk factor based on the type of the Veteran's cancer.  With respect to the other identified most common cause of squamous cell cancer, smoking, the examiner referenced that the Veteran "only smoked for 10 years and he quit 33 years prior to diagnosis (1974)."  The rationale additionally stated that "[r]eview of literature documents that squamous cell carcinoma may be related to toxic exposure through inhalation or water contamination."  The examiner's rationale concluded that "[b]ecause the Veteran's risk factors were low for oropharyngeal squamous cell carcinoma and the plausibility of toxic exposure exist, it is at least as likely as not, 50% chance, the Veteran's condition was caused by his environmental exposure to pesticides."  The examination report further included citations to medical treatise evidence under a heading titled Literature Review.  The examination report also stated that previous documentation in the claims file stated "Inadequate/insufficient evidence to determine whether an association exists," which appears to be a reference to the December 2013 VHA opinion previously discussed.  Addressing this, the examiner stated that "this wording reiterates the uncertainty of an association" and stated that the literature indicated that oropharyngeal cancer is relatively uncommon and that "because this type of cancer is not as common as say, prostate cancer, it may take much longer to establish a connection."

Following the March 2014 VA opinion, the agency of original jurisdiction obtained a VA opinion in September 2014, which included a negative opinion as to service connection.  The opinion stated that:

It is LESS LIKELY THAN NOT that the Veteran's claimed mouth, neck and tongue squamous cell carcinoma was related to, caused by, nexus to or aggravated by his exposure to Agent Orange and/or herbicides encountered in Vietnam because of the lack of sufficient, clear and unmistakable medically-based, clinical evidence to support this Veteran's claimed condition.

The rationale further stated that "medical literature and research indicated that Human Papilloma Virus (HPV) was a major risk factor and etiologic agent responsible for the development of squamous cell carcinoma of the tongue, neck and mouth."  The Board notes that while HPV was referenced as a risk factor, no explanation was provided as to the relevance of this information to the Veteran and his particular case.  The rationale also stated that "the current medical literature, Institute of Medicine and Department of Veterans Affairs up-dated training and fast letters were silent on an Agent Orange (AO) etiology for the development of squamous cell carcinoma of the tongue, neck and mouth" and that "[t]herefore, it is LESS LIKELY THAN NOT that the Veteran's claimed mouth, neck and tongue cancer (squamous cell) was related to, caused by, nexus to or aggravated by his exposure to Agent Orange. Thus, I am in disagreement with the [March] 2014 C&P examiner."  The rationale additionally referenced that in February 2011 additional diseases were added to the list of diseases for which presumptive service connection may be granted based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e) (2015).  The rationale stated that "no mention of cancers relating to squamous cell carcinomas of the mouth, neck and tongue were conceded" and that "[t]herefore, [VA's] current policies, procedures and regulation deem that it is LESS LIKELY THAN NOT that the Veteran's claimed mouth, neck and tongue cancer (squamous cell) are related to, caused by, nexus to and/or aggravated by an exposure to Agent Orange and/or herbicides encountered in Vietnam."  The examiner then reiterated, under a heading of conclusion, the opinion contained in the block quote above.   

Upon review of the evidence of record, the Board concludes that the Veteran's squamous carcinoma of the tongue and right neck is related to his active service.  As noted, in February 2014 the Board, essentially, found the December 2013 VHA opinion to be inadequate because no rationale was included with the provided opinion; the Board now reiterates that finding.  As the December 2013 VHA opinion was inadequate, it is therefore of little probative value.  The Board also finds the September 2014 VA opinion to be inadequate.  As noted above, the rationale provided referenced, on two occasions, as support of the provided negative opinion "the lack of sufficient, clear and unmistakable medical-based, clinical evidence to support this Veteran's claimed condition."  The evidence need not clearly and unmistakably indicate that the Veteran's squamous carcinoma of the tongue and right neck is related to his active service, to included presumed herbicide exposure, but only that such is at least as likely as not.  As such, the Board finds that the September 2014 VA opinion is afforded lessened probative value.

The remaining opinion of record addressing the issue of whether there is a nexus between the Veteran's squamous carcinoma of the tongue and right neck and his active service, to include presumed herbicide exposure, is the positive March 2014 VA opinion.  This opinion was supported by adequate rationale and based on examination of the Veteran, review of the relevant records and reference and citation to medical research.  In addition, there is no equally adequate competent opinion to the contrary of the positive March 2014 VA opinion.  As such, the Board finds this positive opinion to be the most probative evidence of record as to the issue of direct service connection. 

In review, the evidence of record indicated that the Veteran had squamous carcinoma of the tongue and right neck.  In addition, in-service herbicide exposure was presumed.  Finally, a medical professional, in the March 2014 VA opinion, linked the Veteran's squamous carcinoma of the tongue and right neck to his service.  As such, the Veteran has met all the requirements for direct service connection.  The Bord therefore concludes that the Veteran's squamous carcinoma of the tongue and right neck was incurred in wartime service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Entitlement to service connection is therefore warranted.



ORDER

Entitlement to service connection for squamous carcinoma of the tongue and right neck is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


